Citation Nr: 1638292	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-35 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating on an extra-schedular basis for bilateral hearing loss prior to July 6, 2011. 

2.  Entitlement to an increased rating in excess of 20 percent on an extra-schedular basis for bilateral hearing loss as of July 6, 2011. 

3.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss, to include on an extra-schedular basis as of October 6, 2015. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In a November 2011 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss prior to July 6, 2011, and granted an increased rating of 20 percent for bilateral hearing loss as of July 6, 2011.  The Board declined to refer the claim for consideration of an extra-schedular rating.  The Board also remanded a claim of entitlement to service connection for tinnitus for development.  Service connection has been established for tinnitus and that claim is no longer on appeal. 

The Veteran appealed the November 2011 decision to the United States Court of Appeals for Veterans Claims.  In a March 2013 Memorandum Decision, the Court set aside that portion of the Board's November 2011 decision that determined that referral of the claim for an extra-schedular rating was not warranted and remanded the matter for further proceedings consistent with the decision.  The March 2013 decision did not disturb the Board's findings regarding the schedular rating of the bilateral hearing loss disability.

In October 2014 the Board remanded and directed the RO to refer the Veteran's claim to the Director of Compensation Services for consideration of an extra-schedular rating.  In a March 2016 administrative decision, the Director denied the claim for extra-schedular rating for hearing loss.


FINDINGS OF FACT

1.  At all times under consideration, the rating criteria for hearing loss have not been inadequate and frequent hospitalization and marked interference with employment have not been shown due to hearing loss.

2.  As of October 6, 2015, the Veteran's bilateral hearing loss was manifested by no worse than Level V hearing impairment in the left ear and no worse than Level XI hearing impairment in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating on an extra-schedular basis for bilateral hearing loss, prior to July 6, 2011, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an increased rating on an extra-schedular basis for bilateral hearing loss, from July 6, 2011, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for a rating in excess of 40 percent for bilateral hearing loss, in a schedular and extra-schedular basis, from October 6, 2015, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated July 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's bilateral hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on results of an audiometric examination.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2011).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2011).

The current rating criteria include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 (2011).  This alternative method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2015).  

In this case, the Veteran does not contend, and the evidence of record does not otherwise show, that he meets the numerical criteria for a rating based on the either of the exceptional patterns of hearing noted above.  Accordingly, his hearing loss will be rated solely according to the usual method.  38 C.F.R. §§ 4.85, 4.86(b).  



As of October 6, 2015

The Veteran claims, on a schedular basis, that his current hearing loss is more severe than that represented by the current 40 percent rating as of October 6, 2015.  The Board notes that while the Veteran's has continuously asserted that his hearing has become worse, and that he has a hard time hearing conversations, the objective medical evidence of record do not demonstrate a condition that reaches the requisite level of severity under the rating criteria to warrant a higher rating.  As such, the Veteran's claim for an increased rating, on a schedular basis, must be denied. 

Reviewing the Veteran's most recent VA audiological examination from October 2016, the puretone thresholds, in decibels, were as follows:

Hertz
1000
2000
3000
4000
Average 
Right
45
70
75
105
74
Left
10
40
50
85
46

The average puretone threshold decibel loss was 74 in the right ear and 46 in the left ear.  Speech audiometry (Maryland CNC) found speech recognition ability of 24 percent in the right ear and of 60 percent in the left ear.  The examiner diagnosed severe sensorineural hearing loss in both ears. 

Applying the findings of the October 2015 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a rating in excess of 40 percent have not been met.  The Veteran's hearing acuity was measured using 38 C.F.R. § 4.85, Table VI. 38 C.F.R. § 4.86(a) (2015).  Under Table VIA, the right ear hearing acuity was manifested by a level XI impairment, and the left ear was manifested by a hearing acuity of a level V impairment.  Applying those findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 40 percent rating for bilateral hearing loss. 

With the exception of these audiometric results, the Board finds no additional objective tests of the Veteran's hearing of record since that examination; and as the VA examination was conducted within a year of this decision, the Board finds that such results are contemporaneous and indicative of the severity of the Veteran's current disability.  Accordingly, those results are the most probative in determining whether the Veteran's hearing disability warrants a higher disability rating; and as the preponderance of the evidence is against the finding that a higher rating is warranted, on a schedular basis, the Veteran's claim for a higher schedular rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Extra-schedular Ratings

In general, schedular disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2015).

The criterion for an extraschedular rating is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Thun v. Peake, 22 Vet.App. 111 (2008).  The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, when a claim for extra-schedular rating has been previously denied by the Director of Compensation and Pension Service (Director), the Board may review that denial on appeal.  Anderson v. Shinseki, 22 Vet.App. 423 (2009); Wages v. McDonald, 27 Vet.App. 233 (2015). 

In a March 2016 administrative decision to deny the Veteran's extra-schedular rating, the Director relied on the October 2015 VA audiological examination assessing the functional loss due to the Veteran's hearing disability.  The Director determined that, even considering the opinion of the VA examiner and the lay statements from the Veteran regarding hearing difficulties affecting his employment, the Veteran's hearing loss difficulties did not rise to the level of functional impairment as to be considered "markedly" interfering with his employment, or potential employment.  The Board finds, that after a review of the evidence of record, that the preponderance of evidence remains against the finding that his hearing loss can be considered so exceptional as to not be contemplated by his current rating, or markedly interfere with his employment.   

Unlike the rating schedule for hearing loss, the extra-schedular provisions did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet.App. 447 (2007).

The Veteran has been provided several VA audiological examinations for the claim to address the specific functional effects of hearing loss, most recently in May 2014 and October 2015.  In the May 2014 VA examination, the VA examiner noted that in addition to the objective result of the examination, the Veteran's disability manifested with high frequency hearing loss which would impact ordinary conditions of daily life.  The examiner noted that the Veteran would have a hard time hearing in deleterious situations, such as with multiple speakers in the conversation or background noise interference, and that those difficulties were not alleviated with the use of a hearing aid.  Finally, the examiner concluded that the Veteran had good word understanding, and was fine with face-to-face conversations in a relatively quiet room.  The October 2015 VA examiner repeated that opinion regarding functional loss.  The other medical evidence of record does not demonstrate any greater level of functional loss due to hearing loss in daily activities or employment.

Additionally, the Board has also reviewed the Veteran's lay statements, to include those expressed at the Board hearing, and those asserted on his behalf by his representative.  Specifically, the Board acknowledges that the Veteran may have difficulty at his job, or on a daily basis regarding hearing conversations, especially with background noise, and that the hearing loss disability may have a limiting effect on his performance at work.  However, even considering those statements, the Board does not find that the Veteran has described functional effects equivalent to marked interference with his employment.  The evidence does not show frequent hospitalization due to hearing loss.

To this end, the Board notes that marked interference is not definitively defined in the regulation, and whether interference with employment is present is determined by the adjudicator, here the Board.  The Board finds that the preponderance of the evidence remains against the finding that the Veteran's disability provides 'marked' interference with employment.  The Board recognizes that the Veteran has repeatedly and vigorously asserted that in his line of work, as a project manager, that his inability to hear co-workers and clients interferes with his ability to perform his job adequately and hinders not only his productivity, but also his ability to advance.  While cognizant of those difficulties, the Board does not find that those generalized statements from the Veteran are sufficient to constitute marked interference with employment.  The Board finds that the threshold for marked interference with employment is higher than that established by the evidence of record.  

Specifically, the Board notes that the Veteran has not submitted, or noted for the Board to acquire, any specific actions taken against him regarding his disability affecting his work, to include formal reprimands, disciplinary actions, or other work related evaluations that demonstrate that hearing loss severely, or markedly, interferes with his ability to perform at his job, or places his job in jeopardy.  The Board notes the lay statements and letters from his co-works, clients, or direct supervisors, noting specific situations, instances, or circumstances when the Veteran's disability hindered his ability to perform his job adequately.  The Veteran himself, in statements submitted to the VA has not provided specific instances in which his inability to hear a conversation, training, or phone call, has directly lead to undesirable outcome at his job, other than having to repeat conversations, or speak face-to-face.

The Board is cognizant of the fact that marked interference does not constitute unemployability, and the Board's has not based this decision on whether or not the Veteran is unemployable due to hearing loss.  The Veteran has not been asked to produce papers of dismissal or provide reasons why he left his previous job during the appeals period.  However, without specific details or evidence of how the hearing loss disability markedly interferes with his job, the Board cannot find broad ambiguous statements such as "hearing conversations is important to my job," sufficient to raise the claim to a level where the disability constitutes a marked interference with employment.  The assigned rating for hearing loss contemplates some difficulties with employment.

The Board also recognizes the Veteran's assertion that the current ratings criteria do not fully contemplate the severity of his disability.  Specifically, the Veteran claims that the audiological examinations provided by the VA were conducted in a quiet environment and are not indicative of environments with background noise, or conversations with several speakers.  Therefore, the Veteran asserts that his condition is outside the contemplation of the rating criteria and considered exceptional.  The Board does not find that the Veteran's disability picture is considered exceptional or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing, which includes trouble understanding what people are saying or trouble hearing someone else unless that person was looking at him, are consistent with the degree of disability addressed the ratings assigned for hearing loss during this appeal.

In reaching this determination, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  64 Fed. Reg. 25206 (May 11, 1999).  In forming those revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not indicate the severity of communicative functioning the Veteran experienced or that were otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always indicate the extent of impairment experienced in the ordinary environment.  Those patterns are addressed in the decibel threshold requirements in 38 C.F.R. § 4.86, for application of Table VIA.  Therefore, those revisions were based on the findings and recommendations of VHA, intended to fairly and accurately assess the hearing disabilities of Veterans as found in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Accordingly, the Board finds that the fully array of manifestations of the Veteran's hearing loss has been fully contemplated by the ratings criteria, and that the Veteran's hearing disability is not considered exceptional to warrant extra-schedular.  The Board also notes that extra-schedular is warranted only under a condition in which is not only exceptional, but is such as to render impractical application of regular schedular standards.  Thun v. Peake, 22 Vet.App. 111 (2008).  Here, with regard to all staged periods of ratings assigned, the Board finds that the preponderance of evidence is against the finding that the Veteran's ratings, based on the rating criteria for hearing loss, does not appropriately contemplate the Veteran's claimed symptoms and manifestations.  The Board finds that the symptoms of the Veteran's service-connected hearing loss disability do not markedly interfere with employment or necessitate frequent hospitalization.  Therefore, the Veteran's claim for an extra-schedular rating for all staged period must be denied. 

The Board notes that, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where ratings of the individual disabilities do not capture all of the symptoms associated with service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, the Board notes that the Veteran is assigned a separate rating for tinnitus and the evidence does not show any combined effects of hearing loss and tinnitus that result in the rating schedule being inadequate.  Therefore, the Board finds that referral for consideration of an extraschedular rating on that basis is not warranted.



ORDER

Entitlement to an increased compensable rating on an extra-schedular basis for bilateral hearing loss prior to July 6, 2011, is denied.  

Entitlement to an increased rating greater than 20 percent on an extra-schedular basis for bilateral hearing loss as of July 6, 2011, is denied. 

Entitlement to a rating in excess of 40 percent for bilateral hearing loss, to include on an extra-schedular basis as of October 6, 2015, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


